Title: To John Adams from John Quincy Adams, 16 August 1812
From: Adams, John Quincy
To: Adams, John



N 17.
Dear Sir.
St: Petersburg 16. August 1812

The flames of War, which are again spreading universally over Europe, have at length caught across the Atlantic, and involved our Country in the Conflagration—Numerous as the obstacles to a safe and speedy Communication of Correspondence between us and our friends in the United States have heretofore been they are now greatly aggravated and multiplied—We received on the 5th: of this Month, the American Declaration of War, by a Pilot-Boat dispatched from New-York, by Merchants who had large Property, which they were desirous of having secured from Capture—Thus far they succeeded in their object, and the Enemy will find very little upon which to lay his hands in these Seas.
It would be useless for me now to express my sentiments to you upon this recent change in the State of our Affairs—The Revocation of the Orders in Council, and of the Blockade of May 1806. though it could not be known in America in time to avert the Catastrophe, must long before this be in possession of our Government—My hopes still linger upon the possibility that this Event may restore Peace to us—Never was it, so far as I conform a judgment more decisively our Policy; and never easier and more honourable to ourselves.
The new War in the North of Europe, appears already in its most terrible features, and has the prospect of becoming as long and obstinate, as it is already bloody and destructive. The Russian Provinces in Poland have rather been abandoned for the moment than conquered—The Fabian system of warfare, which succeeded in our Revolutionary War, and which has recently been successful against the Generals of Napoleon in Portugal, is now systematically tried against himself—It probably was never brought to a severer test; but the Modern Alexander may after all be destined like his predecessor to be arrested in his career of domination by the Scythians.
The Russian armies already in the field to meet him exceed half a Million of Men; and should he obtain victories over them, a new force is already organizing to supply their places, which if the occasion requires will be still more numerous, and perhaps eventually more efficient.—There can at no time and under no Circumstances be a want of Men to meet the invader, and other resources will in the time of need be found or supplied—The Peace with Turkey and that with England, are concluded. Spain (the Cortes and Regency) Portugal, Sicily, England and Sweden, will be allies of Russia, or at least making common Cause with her—They have against them France, Germany and Italy—the Assailants have a more concentrated power, but the Russians are contending pro Aris et focis; and will certainly not prove an easy prey.
I say nothing to you of particular incidents—We hear the relations of them only from one side; and those naturally a little coloured.—The public Confidence has much strengthened since the War began, although no very splendid success has yet been atchieved.
Not knowing how or when my letter will reach you, I have only to add that we are well; and beg affectionately and dutifully to be remembered to my Mother, and all our friends—
A.